Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                        General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 7 and 13.
b.	Claims 1-16 are pending on the application.
Drawings
2.	The drawings were received on 01/25/2021.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 01/25/2021.  The information disclosed therein was considered.
Specification
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “Embodiments of the disclosed technology relate to” and “Based on embodiments of the disclosed technology” in page 55, lines 2 and 4, which are implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 7-8 and 13-14 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al (US Pat 10,061,538).
	Regarding to independent claim 1, Park et al in Figures 1-28 are directly discloses a memory system (memory system 10) comprising: 
a memory device (memory device 100b, Figure 16) comprising a first memory block (plane1 111) and a second 5memory block (plane2 112), each of the first and second memory blocks including memory cells for storing data and operable to perform an operation on one or more memory cells, including a read operation for reading data stored in one or more memory cells and a program operation for writing new data into one or more memory cells (memory cell array 110 includes plane1 111 and plane2 112 for storing data in memory cells and that perform by read, write, erase or program operation in memory device 100b); and 
10a memory controller (a control logic 120b) in communication with the memory device (memory cell array 110) and configured to control the memory device to perform an operation, wherein the memory controller is configured to determine whether to set or reset a turbo program mode, and configured to determine, in the turbo program mode, a number of program pulses applied when data 15is written to the first memory block (a control logic 120 coupled to the memory cell array 110 of the memory device 110b for determine set/reset for configured program pulse to the memory cell array 110), 
wherein the memory device (memory device 110b) is configured to: 
apply a first number of program pulses (PGM CTRL 123) to a first memory cell included in the first memory block (plane1 111) when writing data into the first memory cell in a state in which the turbo program mode is set, wherein the first number of program pulses is smaller than a number of program pulses applied when data is written to the first 49 150952252.1U.S. Patent Application Attorney Docket No. 088453-8342.US00 memory cell in a state in which the turbo program mode is reset (the control logic 120b includes the PGM CTRL 123, the PGM CTRL 123 contain the program pulse VPm may be sequentially applied to the word line connected to the select memory in each program loop through the memory plane1 111, pass/fail circuit P/F CL181, counter circuit CNT1 151b and page buffer PBG1 141b); and 
20apply a second number of program pulses (PGM CTRL 123) to a second memory cell included in the second memory block (plane2 112) when migrating the data from the first memory cell to the second memory cell, wherein the second number of program pulses is larger than the first number of program pulses (the control logic 120b includes the PGM CTRL 123, the PGM CTRL 123 contain the program pulse VPm may be sequentially applied to the word line connected to the select memory in each program loop through the memory plane2 112, pass/fail circuit P/F CL181, counter circuit CNT2 152b and page buffer PBG1 142b, see at least in Figures 16-20, column 20, lines 14 to column 25, lines 27 and the related disclosures). 
Regarding dependent claim 2, Park et al in Figures 1-28 are directly discloses a memory system (memory system 10)5, wherein a number of data bits stored in the first memory cell (plane1 111) is smaller than a number of data bits stored in the second memory cell (plane2 112)(the data store in plane1 111 is different data store in plane2 112).  

	Regarding to independent claim 7, Park et al in Figures 1-28 are directly discloses a memory device (memory device 100b, Figure 16) comprising: 
	a first memory block (plane1 111) including first memory cells for storing data and operable to perform a program operation for writing data into the memory cells (memory cell array 110 includes plane1 111 and plane2 112 for storing data in memory cells and that perform by read, write, erase or program operation in memory device 100b); and 
10a second memory block (plane2 112) including second memory cells for storing data and operable to perform a program operation for writing data into the memory cells (memory cell array 110 includes plane1 111 and plane2 112 for storing data in memory cells and that perform by read, write, erase or program operation in memory device 100b),
wherein the memory device (memory device 100b) is configured to: 
apply a first number of program pulses (PGM CTRL 123) to a first memory cell 15included in the first memory block (plane1 111) when writing data into the first memory cell in a state in which a turbo program mode is set, wherein the turbo program mode is configured to determine a number of program pulses to be applied to the first memory block, wherein the first number of program pulses is smaller than a number of program pulses applied when data is written to the first memory cell in a state in which the turbo program mode is reset (the control logic 120b includes the PGM CTRL 123, the PGM CTRL 123 contain the program pulse VPm may be sequentially applied to the word line connected to the select memory in each program loop through the memory plane1 111, pass/fail circuit P/F CL181, counter circuit CNT1 151b and page buffer PBG1 141b) and 
apply a second number of program pulses (PGM CTRL 123) to a second memory 20cell included in the second memory block (plane2 112) when migrating the data from the first memory cell to the second memory cell, 51 150952252.1U.S. Patent Application Attorney Docket No. 088453-8342.US00wherein the second number of program pulses is larger than the first number of program pulses (the control logic 120b includes the PGM CTRL 123, the PGM CTRL 123 contain the program pulse VPm may be sequentially applied to the word line connected to the select memory in each program loop through the memory plane2 112, pass/fail circuit P/F CL181, counter circuit CNT2 152b and page buffer PBG1 142b, see at least in Figures 16-20, column 20, lines 14 to column 25, lines 27 and the related disclosures).
Regarding dependent claim 8, Park et al in Figures 1-28 are directly discloses a memory device (memory device 100b)5, wherein a number of data bits stored in the first memory cell (plane1 111) is smaller than a number of data bits stored in the second memory cell (plane2 112)(the data store in plane1 111 is different data store in plane2 112).  

Regarding claims 13-14, they encompass the same scope of invention as that of claims 1-2 and 7-8, except they draft the invention in method format instead of apparatus format.  Park et al teach all the necessary elements to perform the method of these claims.  The aspects of the invention contained in claims 13-14, are therefore rejected in method format for the same reasons claims 1-2 and 7-8, were rejected in apparatus format, as discussed above in the prior paragraphs of the office action.

	Allowable Subject Matter
7.	Claims 3-6, 9-12 and 15-16, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the memory system, wherein the memory 10device is configured to determine the first number of program pulses based on a maximum maintenance time corresponding to a maximum time during which data is retained in the first memory cell (claims 3-5), the memory system, wherein the memory device is configured to migrate data from the first memory cell to the second memory cell when the memory device is in an idle state (claim 6), the memory device, wherein the memory device is configured to determine the first number of program pulses 10based on a maximum maintenance time corresponding to a maximum time during which data is retained in the first memory cell (claims 9-11), the memory device, wherein the memory device is configured to migrate data from the first memory cell to the second memory cell when the memory device is in an idle state (claim 12) and the method, wherein the first number of program pulses is determined based on a maximum maintenance time corresponding to a maximum time during which data is retained in the 5first memory cell, wherein the program pulses are incremental-step-pulse program voltage pulses, and wherein a voltage difference between the program pulses to be applied to the first 10memory cell is determined based on the maximum maintenance time (claims 15-16).
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cho et al (US. 10,366,769) discloses a programming method of a nonvolatile memory device.  The method comprising the steps of a first programming loop and a second programming loop apply to the nonvolatile memory.
	Lee et al (US. 11,101,007) discloses a semiconductor device and a method of operating a semiconductor device.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.